Exhibit 10.2

THIRD AMENDMENT TO LEASE

(Extension of Term)

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is dated as of the 23rd
day of January, 2014, between NIMBUS CENTER LLC, a Delaware limited liability
company (“Landlord”), and CASCADE MICROTECH, INC., an Oregon corporation
(“Tenant”).

RECITALS

A. Landlord (as successor-in-interest to OR-Nimbus Corporate Center, L.L.C.) and
Tenant are parties to a lease dated as of April 2, 1999 (the “Original Lease”),
as amended by First Amendment dated as of January 10, 2007 (the “First
Amendment”) and Second Amendment dated as of February 25, 2013 (the “Second
Amendment”, and together with the Original Lease and First Amendment,
collectively referred to herein as the “Lease”), pursuant to which Tenant leases
from Landlord certain premises (the “Existing Premises”) consisting of the
entire building (the “Building 6 Premises”) located at 9100 SW Gemini Drive,
Beaverton, Oregon commonly known as Nimbus Building 6 (“Building 6”) and a
portion of the building (the “Suite 9203B Premises”) located at 9203-9205 SW
Nimbus Avenue, Beaverton, Oregon commonly known as Nimbus Building 9 (“Building
9”). Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Lease.

B. The Term expires on December 31, 2019.

C. Landlord and Tenant presently desire to amend the Lease to (i) confirm the
Base Rent for the Building 6 Premises, (ii) and provide for certain other Lease
modifications, all as more particularly set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1. Building 6 Base Rent. Tenant shall continue to pay Base Rent for the Building
6 Premises in the amount set forth in the Lease throughout December 31, 2014.
Pursuant to the terms and conditions set forth in Paragraph 2 of the Second
Amendment, Landlord and Tenant have agreed upon the Prevailing Market Rate for
the Building 6 Premises. Effective as of January 1, 2015 and continuing
thereafter during the Extension Term, Tenant shall pay Base Rent for the
Building 6 Premises pursuant to the Lease in the following amounts:

 

Period

   Annual Rate Per SF      Monthly Base Rent  

1/01/15 - 3/31/15

   $ 13.00       $ 63,718.42   

4/01/15 - 3/31/16

   $ 13.39       $ 65,629.97   

4/01/16 - 3/31/17

   $ 13.79       $ 67,590.54   

4/01/17 - 3/31/18

   $ 14.20       $ 69,600.12   

4/01/18 - 3/31/19

   $ 14.63       $ 71,707.73   

4/01/19 - 12/31/19

   $ 15.07       $ 73,864.35   

2. Building 6 Premises; Expenses and Taxes. Tenant shall continue to pay
Tenant’s Proportionate Share of Operating Expenses with respect to the Building
6 Premises throughout the Term.

3. Landlord Work; Existing Premises. Tenant shall accept the Existing Premises
in its as-is condition as of the date of this Third Amendment, and, except as
provided in the Work Letter attached to the Second Amendment as Exhibit J,
Landlord shall have no obligation to make or pay for any alterations, additions,
improvements or renovations in or to the Existing Premises. Notwithstanding the
foregoing, the parties agree that Tenant is permitted to perform certain
improvements to the Building 6 Premises as described in the Work Letter attached
to the Second Amendment as Exhibit J. In addition, Exhibit J-1 attached to the
Second Amendment to Lease is hereby deleted in its entirety and replaced with
Exhibit J-1 attached hereto.

4. Suites 9225 and 9215 Must Take Space.

a. Paragraph 4.c. of the Second Amendment shall be deleted in its entirety and
replaced with the following:

“c. Base Rent; Operating Expenses. Tenant’s obligation to pay Base Rent and
Tenant’s Proportionate Share of Operating Expenses for the Suites 9225 and 9215
Must Take Space pursuant to the Lease shall commence as of the date (the “Suites
9225 and 9215 Must Take Space Rent Commencement Date”) that is the earlier to
occur of (i) 90 days following the Suites 9225 and 9215 Must Take Space
Commencement Date or (ii) the date Tenant shall commence the conduct of business
in the Suites 9225 and 9215 Must Take Space or any portion thereof. From and
after the

 

1



--------------------------------------------------------------------------------

Suites 9225 and 9215 Must Take Space Rent Commencement Date, and for the balance
of the Term, Tenant shall pay Base Rent for the Suites 9225 and 9215 Must Take
Space pursuant to the Lease in the following amounts:

 

Period

   Annual Rate Per SF      Monthly Base Rent  

Suites 9225 and 9215 Must Take Space Rent Commencement Date - 3/31/15

   $ 13.00       $ 9,871.33   

4/01/15 - 3/31/16

   $ 13.39       $ 10,167.47   

4/01/16 - 3/31/17

   $ 13.79       $ 10,471.21   

4/01/17 - 3/31/18

   $ 14.20       $ 10,782.53   

4/01/18 - 3/31/19

   $ 14.63       $ 11,109.05   

4/01/19 - 12/31/19

   $ 15.07       $ 11,443.15 ” 

5. Suites 9225 and 9215 Work Letter. Exhibit D to the Second Amendment is hereby
deleted in its entirety and replaced with Exhibit D attached hereto.

6. Suite 9205 Must Take Space.

a. Paragraphs 5.a. and 5.c of the Second Amendment shall be deleted in their
entirety and replaced with the following”

“a. Suite 9205 Must Take Space. Effective as of the Suite 9205 Must Take Space
Commencement Date (as defined below), and continuing for the balance of the Term
as applicable to the Premises and any extension thereof, the space consisting of
3,634 rentable square feet on the first (1st) floor of Nimbus Building 9, as
shown on the demising plan attached hereto as Exhibit E (the “Suite 9205 Must
Take Space”) shall be added to the premises covered by the Lease. Commencing on
the Suite 9205 Must Take Space Commencement Date, all references in the Lease to
the “Premises” shall be deemed to include the Suite 9205 Must Take Space. All
terms, covenants and conditions of the Lease applicable to the Premises, as
modified hereunder, shall apply to the Suite 9205 Must Take Space, except as
expressly set forth in this Paragraph 5.

The “Suite 9205 Must Take Space Commencement Date” shall mean the date on which
Landlord shall deliver the Suite 9205 Must Take Space to Tenant in the condition
required by Paragraph 5.b. below. The scheduled Suite 9205 Must Take Space
Commencement Date is April 1, 2014. The parties agree that the Suite 9205 Must
Take Space Commencement Date will not occur prior to April 1, 2014 unless agreed
to in writing by Landlord and Tenant. If Landlord is unable to deliver
possession of the Suite 9205 Must Take Space to Tenant on or before such
scheduled Suite 9205 Must Take Space Commencement Date for any reason
whatsoever, neither the Lease nor Tenant’s obligation to lease the Suite 9205
Must Take Space hereunder shall be void or voidable, nor shall any such delay in
delivery of possession of the Suite 9205 Must Take Space operate to extend the
Term with respect to the Suite 9205 Must Take Space or the balance of the
Premises, or amend the Suite 9205 Must Take Space Rent Commencement Date (as
defined below) or Tenant’s other obligations with respect to the Suite 9205 Must
Take Space or under the Lease. If Landlord is unable to deliver possession of
the Suite 9205 Must Take Space to Tenant by November 1, 2014, Landlord shall not
incur any liability under the Lease, but Tenant shall have the right to
terminate Tenant’s obligation to lease the Suite 9205 Must Take Space by
providing Landlord with written notice on or before November 15, 2014. So long
as Tenant is not in default under the Lease, during the period commencing on the
date of this Second Amendment and ending on the earlier of (i) Tenant’s delivery
to Landlord of Tenant’s termination notice pursuant to the terms of this
Paragraph 5.a. or (ii) the Suite 9205 Take Space Commencement Date, Landlord
shall not enter into any new lease or amend an existing lease which term or
extension term extends beyond April 1, 2014.”

“c. Base Rent; Operating Expenses. Tenant’s obligation to pay Base Rent and
Tenant’s Proportionate Share of Operating Expenses for the Suite 9205 Must Take
Space pursuant to the Lease shall commence as of the date (the “Suite 9205 Must
Take Space Rent Commencement Date”) that is the earlier to occur of (i) 90 days
following the Suite 9205 Must Take Space Commencement Date or (ii) the date
Tenant shall commence the conduct of business in the Suite 9205 Must Take Space
or any portion thereof. From and after the Suite 9205 Must Take Space Rent
Commencement Date, and for the balance of the Term, Tenant shall pay Base Rent
for the Suite 9205 Must Take Space pursuant to the Lease in the following
amounts:

 

Period

   Annual Rate Per SF      Monthly Base Rent  

Suite 9205 Must Take Space Rent Commencement Date -3/31/15

   $ 13.00       $ 3,936.83   

4/01/15 - 3/31/16

   $ 13.39       $ 4,054.94   

4/01/16 - 3/31/17

   $ 13.79       $ 4,176.07   

4/01/17 - 3/31/18

   $ 14.20       $ 4,300.23   

4/01/18 - 3/31/19

   $ 14.63       $ 4,430.45   

4/01/19 - 12/31/19

   $ 15.07       $ 4,563.70 ” 

 

2



--------------------------------------------------------------------------------

7. Suite 9500 Must Take Space. Paragraph 6.c. of the Second Amendment shall be
deleted in its entirety and replaced with the following:

“c. Base Rent; Operating Expenses. Tenant’s obligation to pay Base Rent and
Tenant’s Proportionate Share of Operating Expenses for the Suite 9500 Must Take
Space pursuant to the Lease shall commence as of the date (the “Suite 9500 Must
Take Space Rent Commencement Date”) that is the earlier to occur of (i) 90 days
following the Suite 9500 Must Take Space Commencement Date or (ii) the date
Tenant shall commence the conduct of business in the Suite 9500 Must Take Space
or any portion thereof. From and after the Suite 9500 Must Take Space Rent
Commencement Date, and for the balance of the Term, Tenant shall pay Base Rent
for the Suites 9225 and 9215 Must Take Space pursuant to the Lease in the
following amounts:

 

Period

   Annual Rate Per SF      Monthly Base Rent  

Suite 9500 Must Take Space Rent Commencement Date - 3/31/15

   $ 13.00       $ 13,187.42   

4/01/15 - 3/31/16

   $ 13.39       $ 13,583.04   

4/01/16 - 3/31/17

   $ 13.79       $ 13,988.81   

4/01/17 - 3/31/18

   $ 14.20       $ 14,404.72   

4/01/18 - 3/31/19

   $ 14.63       $ 14,840.92   

4/01/19 - 12/31/19

   $ 15.07       $ 15,278.26 ” 

8. Renewal Option. The Renewal Option set forth in Section 6 of the First
Amendment, as amended by Paragraph 9 of the Second Amendment shall continue in
full force and effect through the Term.

9. Supplemental HVAC Units. Tenant may, upon written consent from Landlord,
install supplemental HVAC units (the “Supplemental HVAC Units”) outside the
Premises in a location selected by Landlord in Landlord’s sole discretion;
provided, however, Landlord agrees that the location selected by Landlord will
be within the area set forth in Exhibit A attached hereto. In the event Tenant
installs the Supplemental HVAC Units, Tenant shall be solely responsible for
obtaining all necessary governmental and regulatory approvals and for the cost
of installing, repairing, maintaining and replacing such Supplemental HVAC
Units. Tenant shall also be required to remove the Supplemental HVAC Units upon
the expiration of the Term and for restoring the area where the Supplemental
HVAC Units were installed to the area’s pre-existing condition.

10. Roof Top HVAC Units.

a. Notwithstanding anything to the contrary contained in the Lease, including
but not limited to Article 11 of the Lease, Tenant, at its sole cost and
expense, shall perform all maintenance and repairs to all roof top HVAC units
serving the Premises (including any existing and new HVAC units located in
Buildings 6 and 9). Without limiting the foregoing, Tenant shall enter into, and
maintain in effect throughout the Term, an HVAC maintenance contract with
respect to all roof top HVAC units serving the Premises, in form and substance
reasonably approved in writing by Landlord, with a contractor reasonably
approved in writing by Landlord, which contract shall require, among other
things, that maintenance be performed on such HVAC system not less than once
every 6 months. To the extent Landlord is not reimbursed by insurance proceeds,
Tenant shall reimburse Landlord for the cost of repairing damage to the Building
caused by the acts of Tenant, Tenant Related Parties and their respective
contractors and vendors in connection with such HVAC maintenance and repairs. If
Tenant fails to make any repairs to the roof top HVAC units serving the Premises
for more than 15 days after notice from Landlord (although notice shall not be
required in an emergency), Landlord may make the repairs, and, within 30 days
after demand, Tenant shall pay the reasonable cost of the repairs, together with
an administrative charge in an amount equal to 5% of the cost of the repairs.

b. Notwithstanding the foregoing, if the roof top HVAC system serving the
Premises needs to be replaced (rather than merely maintained or repaired),
Landlord shall perform such replacement at

 

3



--------------------------------------------------------------------------------

Landlord’s sole cost and expense. Except as otherwise expressly set forth
herein, neither Base Rent nor Additional Rent will be reduced, nor will Landlord
be liable, for loss or injury to or interference with Tenant’s property, profits
or business arising from or in connection with Landlord’s performance of its
obligations under this section.

11. Real Estate Brokers. Tenant represents and warrants that it has negotiated
this Amendment directly with Shorenstein Realty Services, L.P., on behalf of
Landlord, and Cresa Portland, LLC, on behalf of Tenant (collectively, the
“Brokers”), and Tenant has not authorized or employed, or acted by implication
to authorize or to employ, any other real estate broker or salesman to act for
Tenant in connection with this Third Amendment. Tenant shall indemnify, defend
and hold Landlord harmless from and against any and all claims by any real
estate broker or salesman other than the Brokers for a commission, finder’s fee
or other compensation as a result of Tenant’s entering into this Amendment.

12. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to amend the Lease or a reservation of or
option to amend the Lease, and this instrument is not effective as a lease
amendment or otherwise until executed and delivered by both Landlord and Tenant.

13. Authority. If Tenant is a corporation, partnership, trust, association or
other entity, Tenant and each person executing this Third Amendment on behalf of
Tenant, hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state in which the Building is located,
(c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Third Amendment and to
perform all Tenant’s obligations under the Lease, as amended by this Third
Amendment, and (d) each person (and all of the persons if more than one signs)
signing this Third Amendment on behalf of Tenant is duly and validly authorized
to do so.

14. Lease in Full Force and Effect. Except as provided above, the Lease is
unmodified hereby and remains in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date and year first above written.

 

LANDLORD:       TENANT: NIMBUS CENTER LLC,       CASCADE MICROTECH, INC., a
Delaware limited liability company       an Oregon corporation By:  

/s/ Greg Meyer

      By:  

/s/ Jeff Killian

Name:  

Greg Meyer

      Name:  

Jeff Killian

Title:  

Vice President

      Title:  

Chief Financial Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT D

Suites 9225 and 9215 Work Letter

This Exhibit (the “Suites 9225 and 9215 Work Letter”) is attached to and made a
part of the Second Amendment to Lease (the “Second Amendment”) by and between
NIMBUS CENTER LLC, a Delaware limited liability company (“Landlord”), and
CASCADE MICROTECH, INC., an Oregon corporation (“Tenant”), for space in the
building located at 9100 SW Gemini Drive, Beaverton, Oregon commonly known as
Nimbus Building 6. Capitalized terms used but not defined herein shall have the
meanings set forth in the Amendment.

1. Tenant, following the Suites 9225 and 9215 Must Take Space Commencement Date,
shall have the right to perform alterations and improvements to the Suites 9225
and 9215 Must Take Space (the “Suites 9225 and 9215 Tenant Improvements”).
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform the Suites 9225 and 9215 Tenant Improvements unless and until
Tenant has complied with all of the terms and conditions of Section 9 of the
Original Lease, including, without limitation, approval by Landlord of the final
plans for the Suites 9225 and 9215 Tenant Improvements and the contractors to be
retained by Tenant to perform such Suites 9225 and 9215 Tenant Improvements.
Tenant shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with laws, functionality of design,
the structural integrity of the design, the configuration of the Premises and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. Landlord’s approval of final plans for the
Suites 9225 and 9215 Tenant Improvements and the contractors to perform the
Tenant Improvements shall not be unreasonably withheld, conditioned or delayed.
The parties agree that Landlord’s approval of the general contractor to perform
the Suites 9225 and 9215 Tenant Improvements shall not be considered to be
unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as required pursuant to the terms of the Lease, (iii) does not have the ability
to be bonded for the work, or (iv) is not licensed as a contractor in the
state/municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exhaustive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor. In the event that
the Suites 9225 and 9215 Tenant Improvements includes the removal of any
demising walls, Landlord agrees that Tenant shall not be obligated to restore
the demising walls at the end of the Term.

2. Landlord agrees to contribute the sum of: (i) $159,460.00 (i.e., $17.50 per
rentable square foot of Suite 9225 and $17.50 per rentable square foot of Suite
9215) plus (ii) $251,208.00 to be applied toward the cost of the Suites 9225 and
9215 Tenant Improvements (the “Suites 9225 and 9215 Allowance”). The Suites 9225
and 9215 Allowance shall be paid to Tenant in 1 disbursement within 30 days
after completion of the Suites 9225 and 9215 Tenant Improvements and Landlord’s
receipt of the following documentation: (i) general contractor and architect’s
(if an architect is required) completion affidavits, (ii) full and final waivers
of lien, (iii) receipted bills covering all labor and materials expended and
used, (iv) as-built plans of the Suites 9225 and 9215 Tenant Improvements, and
(v) the certification of Tenant and its architect (if an architect is required)
that the Suites 9225 and 9215 Tenant Improvements have been installed in a good
and workmanlike manner in accordance with the approved plans, and in accordance
with applicable Laws. Notwithstanding anything herein to the contrary, Landlord
shall not be obligated to disburse any portion of the Suites 9225 and 9215
Allowance during the continuance of an uncured default under the Lease, and
Landlord’s obligation to disburse shall only resume when and if such default is
cured.

3. Unless utilized for the Existing Premises Tenant Improvements, Suite 9205
Tenant Improvements or the 9500 Tenant Improvements pursuant to Section 4 below,
any portion of the Suites 9225 and 9215 Allowance which exceeds the cost of the
Suites 9225 and 9215 Tenant Improvements or is otherwise remaining after
December 31, 2014 shall accrue to the sole benefit of Landlord, it being agreed
that Tenant shall not be entitled to any credit, offset, abatement or payment
with respect thereto. In addition, if the Suites 9225 and 9215 Allowance is
utilized for the Existing Premises Tenant Improvements, Suite 9205 Tenant
Improvements or the 9500 Tenant Improvements pursuant to Section 4 below, any
portion of the Suites 9225 and 9215 Allowance which has been moved and is still
remaining after June 30, 2015 shall accrue to the sole benefit of Landlord. In
the event the cost of the Suites 9225 and 9215 Tenant Improvements exceeds the
Suites 9225 and 9215 Allowance, Tenant shall pay all such excess costs after the
full amount of the Suites 9225 and 9215 Allowance has been disbursed hereunder
directly to Tenant’s contractor or subcontractor or suppliers involved and shall
furnish to Landlord copies of receipted invoices therefor and such waivers of
lien rights as Landlord may reasonably require.

4. In no event shall the Suites 9225 and 9215 Allowance be used for the purchase
of equipment, furniture or other items of personal property of Tenant. Tenant
shall be responsible for all applicable state sales or use taxes, if any,
payable in connection with the Suites 9225 and 9215 Tenant Improvements and/or
Suites 9225 and 9215 Allowance. Notwithstanding anything to the contrary
contained herein, Tenant shall be permitted to use any outstanding portion of
the Suites 9225 and 9215 Allowance toward the Existing Premises Tenant
Improvements, Suite 9205 Tenant Improvements and the Suite 9500 Tenant
Improvements; provided that Tenant must provide Landlord with a monthly
accounting and six (6) month forecast for the use of each of the Existing
Premises Allowance, Suite 9225 and 9215 Allowance, Suite 9205 Allowance, and the
Suite 9500 Allowance so that Landlord can properly account for the use and
outstanding amount of each respective allowance.



--------------------------------------------------------------------------------

5. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.



--------------------------------------------------------------------------------

EXHIBIT J-1

 

LOGO [g697159ex10_2pg007.jpg]

McKinstry | 16790 NE Mason St., Suite 100 | Portland, Oregon | (503) 849-6484 |
CCB #172811
McKinstry
For The Life Of Your Building
To: Albert Spliethof
Company: Shorenstein Phone:
Cell:
From: Darren Brault
Pages: 1
Date: 9/05/13
Re: Cascade Microtech Rebuild
Rebuild Trane Units at Cascade Microtech
Provide the following work and materials:
Lock out and tag out
Reclaim Refrigerant
Remove existing compressors from both units and haul away Provide and Install
(4) new large compressors for both Trane units Remove (2) evaporator coils
Remove (2) condensing coils
Provide and install (1) new evaporator coil for both Trane units Provide and
install (1) new condensing coil for both Trane units Remove (2) supply fan
motors
Remove (2) return fan motors
Provide and install (2) new inverter duty HE supply fan motors for both Trane
units Provide and install (2) new inverter duty HE return fan motors for both
Trane units Remove existing condensing motors
Provide and install new condensing motors for both Trane units
Remove (2) existing supply shafts Remove (2) existing return shafts Provide and
install (2) supply shafts Provide and install (2) return shafts Demo existing
bearings
Provide and install (4) new pillow block bearings for both Trane units
Demo existing sheaves
Provide and install (4) new sheaves for both Trane units
Provide and install new belts
Remove existing control ignition boards
Provide and install (2) new control ignition boards
Provide crane services
Charge systems
Provide startup and test
Provide one-year parts and labor warranty
**This rebuild of the RTU’s will make the existing Trane units as good as new
with the same warranty and life span of new Trane units**
Total Project Cost $129,850.00
Clarifications/ Exclusions
Any work related to asbestos to be performed by others
All work to be performed during normal business hours unless stated differently
Structural modifications or structural engineering is not included in this bid
Seismic upgrades are excluded
The Shell of the RTU’s are excluded from replacement
New sheetmetal/ ductwork is excluded
HVAC Screens are excluded
No other repairs are part of this bid
New electrical, gas meter or water service not included
This proposal is valid for 60 days from the date proposed.
Upon your favorable review, please sign and return this proposal for scheduling
and implementation. Should you have any questions or require additional
information, please feel free to call me at 503-849-6484.
Sincerely,
Darren Brault
McKinstry Co.
Project Manager
Acceptance:
Customer Signature
P.O.